Exhibit 99.1 NEWS RELEASE Lincoln Financial Group Reports Second Quarter 2008 Results Retirement and insurance product deposits up 5% and net flows up 37% year-over-year Philadelphia, PA, July 29, 2008 – Lincoln Financial Group (NYSE:LNC) today reported net income of $125 million, or $0.48 per diluted share, for the second quarter of 2008, versus $376 million, or $1.37 per diluted share in the prior-year quarter. Net income for the current quarter included net realized losses on investments of $81 million, after tax, or $0.31 per diluted share, and a $139 million after tax, or $0.54 per diluted share, impairment of the media assets. Income from operations for the second quarter of 2008 was $342 million, or $1.32 per diluted share, compared to second quarter 2007 income from operations of $374 million, or $1.36 per diluted share. Both periods reflect the company’s change in definition of income from operations. Income from operations in the current period included merger-related expenses of $16 million versus $30 million, pre tax, in the prior-year period. Return on equity (ROE), based on income from operations, was 12.0% for the second quarter of 2008. The table attached to this release defines and reconciles income from operations, ROE, and book value per share excluding accumulated other comprehensive income (AOCI), non-GAAP measures, to net income, ROE, and book value per share including AOCI calculated in accordance with GAAP. Consolidated Retail Retirement and Insurance Deposits and Flows Consolidated retail deposits into retirement and insurance products, which include individual annuities, defined contribution plans, individual life insurance, and other wealth accumulation and protection products, were $5.9 billion in the second quarter of 2008, up 5% over the year-ago quarter. Consolidated retail net flows in retirement and insurance products increased 37% to $2.5 billion, as compared to the 2007 period. Retirement and insurance account balances were $140 billion as of June 30, 2008. 1 Dennis R.
